      3:18-cv-03205-SLD-JEH # 34-8   Page 1 of 53
                                                                         E-FILED
                                         Thursday, 08 October, 2020 05:47:32 PM
                                                    Clerk, U.S. District Court, ILCD




__________________________________

                     Tara Goins
              September 16, 2020
__________________________________

  Nathan Cobbs vs. Cameron Watson, et al.
       3:18-cv-03205-SLD-JEH # 34-8    Page 2 of 53


                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS


NATHAN COBBS,                         )
                                      )
       Plaintiff,                     )
                                      )
vs.                                   ) No. 18-3205-SLD
                                      )
CAMERON WATSON, et al.,               )
                                      )
      Defendants.                     )




        VIDEO CONFERENCE DEPOSITION OF TARA GOINS



              Taken on behalf of Plaintiff



                     September 16, 2020




              Sherrie L. Merz, RDR, CCR, CSR

                     CSR No. 084-002840

                         CCR No. 995
           3:18-cv-03205-SLD-JEH # 34-8   Page 3 of 53
                                                            Page 2


1                        INDEX OF EXAMINATION

2                                                          PAGE

3    Examination by Ms. Sifuentes                           4
     Examination by Ms. Patel                               107
4    Further Examination by Ms. Sifuentes                   111

5
                          INDEX OF EXHIBITS
6

7    Exhibit   No.   1     Subpoena                         5
     Exhibit   No.   2     Response to Grievance            36
8    Exhibit   No.   3     Offender's Grievance             47
     Exhibit   No.   4     Declaration                      50
9    Exhibit   No.   5     IGRV Inmate History              55
     Exhibit   No.   6     Response to Grievant             59
10   Exhibit   No.   7     Offender's Grievance             76
     Exhibit   No.   8     Cumulative Counseling Summary    82
11

12

13              (The original exhibits were marked by the
     court reporter and returned to Ms. Sifuentes.)
14

15

16

17

18

19

20

21

22

23

24

25



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 4 of 53
                                                                   Page 3


1                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
2

3
      NATHAN COBBS,                          )
4                                            )
            Plaintiff,                       )
5                                            )
      vs.                                    )   No. 18-3205-SLD
6                                            )
      CAMERON WATSON, et al.,                )
7                                            )
            Defendants.                      )
8

9
                VIDEO CONFERENCE DEPOSITION OF TARA GOINS,
10   produced, sworn, and examined on behalf of the
     Plaintiff, on September 16, 2020, between the hours of
11   9:03 a.m. and 12:44 p.m., by video conference, before
     Sherrie L. Merz, Registered Diplomate Reporter,
12   Certified Shorthand Reporter and Certified Court
     Reporter, and afterwards transcribed into print and that
13   signature by the witness is waived.

14
                          A P P E A R A N C E S
15

16              ATTENDED BY VIDEO CONFERENCE: The Plaintiff
     was represented by Rachel F. Sifuentes, Esq., and James
17   P. Gaughan, Esq., of the law firm of Riley Safer Holmes
     & Cancila, LLP, 70 West Madison Street, Three First
18   National Plaza, Suite 2900, Chicago, Illinois 60602.

19
                ATTENDED BY VIDEO CONFERENCE: The Defendants
20   were represented by Hinal Patel, Esq., of the Illinois
     Attorney General's Office, 500 South Second Street,
21   Springfield, Illinois 62704.

22

23

24

25



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-8     Page 5 of 53
                   Examination by Ms. Sifuentes
                                                                     Page 4


1                 IT IS STIPULATED AND AGREED by and between

2    counsel that the deposition of TARA GOINS may be taken

3    by and on behalf of the Plaintiff, on September 16,

4    2020, by video conference, before Sherrie L. Merz,

5    Registered Diplomate Reporter, Certified Shorthand

6    Reporter and Certified Court Reporter.

7                           *   *   *   *    *

8                              TARA GOINS,

9    of lawful age, being produced, sworn, and examined on

10   the part of the Plaintiff, and after responding, "I do,"

11   to the oath administered by the court reporter, deposes

12   and says:

13                          *   *   *   *    *

14                (On the record at 9:03 a.m.)

15   EXAMINATION BY MS. SIFUENTES:

16         Q.     Miss Goins, state your name for the record --

17   there's some kind of feedback on your end.            Are you

18   hearing some kind of feedback, or is it your audio?

19                MS. PATEL:    No, I don't hear any feedback.

20   My volume in my laptop is kind of low, though.           Maybe

21   I'm missing it.

22                MS. SIFUENTES:    That could be me.        Just for a

23   second.    My apologies.

24                (Reporter clarifies.)

25         Q.     (By Ms. Sifuentes)      I think I'm clear on the



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
              3:18-cv-03205-SLD-JEH # 34-8    Page 6 of 53
                     Examination by Ms. Sifuentes
                                                                     Page 5


1    audio now.     Everyone can hear me?        Miss Goins, am I

2    pronouncing that right, Goins?

3          A.      Yes.
4          Q.      Would you please state your name and spell it

5    for the record, your full name?

6          A.      Tara Goins, T-A-R-A G-O-I-N-S.
7          Q.      Thank you.    I'm going to be showing an

8    exhibit, and I'm going to represent to you that it's

9    going to be a subpoena that was sent to you.              Part of

10   this is just to make sure that the exhibit process is

11   working properly, if you'll bear with me a moment.              All

12   right.     I'm showing you a screen with a document.           Are

13   you able to see this, Miss Goins?

14         A.      Yes.
15         Q.      And Ms. Patel, are you able to see as well?

16                 MS. PATEL:    Yes.

17         Q.      (By Ms. Sifuentes)        All right.      Ms. Merz, can

18   we mark this document as Exhibit 1?            The title is

19   Subpoena to Testify at a Deposition in a Civil Action.

20                 (Exhibit No. 1, Subpoena, was marked for

21   identification.)

22         Q.      (By Ms. Sifuentes)        And, Miss Goins, are you

23   able to see a little hand-shaped pointer that I'm moving

24   on the screen?

25         A.      Yes.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-8   Page 7 of 53
                    Examination by Ms. Sifuentes
                                                         Page 22


1          Q.     Do you have somebody you reported to as a

2    grievance officer?

3          A.     Generally, if I had any issues with
4    grievances, I would bring them up with the assistant
5    warden of programs or the warden.
6          Q.     In your role as the grievance officer, did

7    you make reports and recommendations based on the

8    grievances that you reviewed?

9          A.     Yes.
10         Q.     And would you send those reports and

11   recommendations to the assistant warden of programs?

12         A.     Well, that just depends who the warden is at
13   the time.    Sometimes the warden has to sign off on them.
14   Sometimes the assistant warden of programs has to sign
15   off on them.
16         Q.     Did you have any support staff that assists

17   you with handling grievances?

18         A.     Yes.
19         Q.     Who is that support staff?

20         A.     We had clerical in the clinical services
21   department, and our clerical would be the ones to
22   photocopy the completed grievances and send them to the
23   inmates.
24         Q.     About how many clinical services, clerical

25   assistants helped you?



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-8   Page 8 of 53
                   Examination by Ms. Sifuentes
                                                               Page 23


1          A.     It varies.   People come and go.       They don't
2    fill positions.
3          Q.     Did you have anyone else who provided you

4    support for handling grievances?

5          A.     As far as what?
6          Q.     For example, to help you investigate

7    grievance circumstances.

8          A.     Depending on what the grievance was about, I
9    would -- that is where I would send the grievance to.
10         Q.     So you would classify a grievance and send it

11   to departments for handling?

12         A.     Correct.
13         Q.     What are the different places that you could

14   send a grievance?

15         A.     We could send it to the staff that's
16   involved.    We can send it to internal affairs.       You can
17   send it to intel, health care, vocational, the chaplain,
18   dietary, just whatever the point is on.
19         Q.     When would you send a grievance to internal

20   affairs?

21         A.     Generally, I would send it to internal
22   affairs if it was like an emergency by the warden and it
23   had to do with staff conduct.
24         Q.     I think you said one of the places you would

25   send a grievance is intel?



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 9 of 53
                    Examination by Ms. Sifuentes
                                                                Page 24


1            A.    Yeah.    That's like the intelligence unit for
2    like gangs and stuff, STG.
3            Q.    What is STG?

4            A.    Security threat group.
5            Q.    Let's take a step back and ask you more about

6    the process of handling the grievances.           How did you

7    receive grievances?

8            A.    I would either -- on every wing, there's
9    what's called a locked box that has grievances in it.
10   Inmates can place grievances in those locked boxes.
11   They could send them to the warden, or they could send
12   them directly to me.
13           Q.    And you say you collected grievances every

14   day?

15           A.    Back then, it was probably collected once a
16   week.
17           Q.    By back then, do you mean when the events at

18   issue in this case occurred, in 2017, 2018?

19           A.    Yes.    The process changed in December of
20   2018.
21           Q.    Okay.    So prior to December 2018, you would

22   collect grievances about once a week?

23           A.    Correct.
24           Q.    And you mean collect them from the locked box

25   on the wing?



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 10 of 53
                   Examination by Ms. Sifuentes
                                                            Page 39


1    box for the grievance to be treated as an emergency?

2          A.     Yes.
3          Q.     And he has signed his name, put in his inmate

4    ID number and dated the grievance?

5          A.     It appears, yes.
6          Q.     He's also marked the nature of the grievance

7    as staff conduct?

8          A.     Yes.
9          Q.     And he has written a description out of

10   events under the summary of grievance?

11         A.     Yes.
12         Q.     Does this grievance meet the criteria that is

13   necessary for the grievance to be submitted to the

14   warden?

15         A.     Yes.   That would have went to the warden
16   first.
17         Q.     Did you send this grievance to the warden?

18         A.     Yes.
19         Q.     This section of the grievance that's titled

20   emergency review, is this the section that the warden

21   fills out?

22         A.     Yes.
23         Q.     And the warden has dated the grievance

24   received January 18th, 2018?

25         A.     Yes.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 11 of 53
                   Examination by Ms. Sifuentes
                                                          Page 40


1          Q.     And the warden has indicated yes, expedite

2    emergency grievance?

3          A.     Yes.
4          Q.     This indicates the warden determined

5    Mr. Cobbs' grievance to be of an emergency nature?

6          A.     Yes.
7          Q.     And the warden signed his name and dated the

8    grievance?

9          A.     Correct.
10         Q.     And then he would have returned this

11   grievance to you?

12         A.     Yes.
13         Q.     And then what did you do with this grievance

14   after it was returned to you?

15         A.     I would have made a copy of it and sent it to
16   internal affairs.
17         Q.     And why would you have sent it to internal

18   affairs?

19         A.     Because it was marked emergency.
20         Q.     What was the nature of Mr. Cobbs' grievance?

21   What was he grieving?

22         A.     I can't read it.   Staff conduct is what he
23   marked.
24         Q.     Uh-huh.

25         A.     So since he marked that comment and it was



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 12 of 53
                   Examination by Ms. Sifuentes
                                                              Page 41


1    marked an emergency, I would send it to internal
2    affairs.
3          Q.     And by sending it to internal affairs, how do

4    you send it to internal affairs?

5          A.     I made a copy of it and I put it in the
6    institutional mail to go to internal affairs.
7          Q.     And do you know what happened to the

8    grievance after you sent it to internal affairs?

9          A.     Which grievance, the copy or the original?
10         Q.     The copied one that you sent to internal

11   affairs.

12         A.     I'm guessing internal affairs received it
13   because they answered it.
14         Q.     Okay.   And what did you do with the original

15   grievance?

16         A.     I held on to it until I got the response back
17   from internal affairs.
18         Q.     Okay.   So when you received the grievance

19   returned from the warden indicating it was an emergency,

20   you sent a copy to internal affairs, and you retained

21   the original while you waited for a response from

22   internal affairs; is that correct?

23         A.     Correct.   Correct.
24         Q.     When did you -- sorry.     I'm going to stop

25   sharing this so it's not distracting.        Okay.   When did



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 13 of 53
                   Examination by Ms. Sifuentes
                                                           Page 42


1    you receive a response from internal affairs on

2    Mr. Cobbs' grievance?

3          A.     I don't know.    It would have been around the
4    date that I responded to it.
5          Q.     Do you keep a log or some way to track the

6    responses that you're waiting for from internal affairs?

7          A.     Yeah.   I keep the emergencies separate from
8    the regular answered grievances.
9          Q.     What do you mean by you keep the emergencies

10   separate?

11         A.     When I get the grievances, I have the
12   grievances that have been signed off by the counselor,
13   that they go with discipline in a pile, and then I paper
14   clip all my emergencies that I'm waiting for responses
15   separate from the normal grievances.
16         Q.     So the original emergency grievances that you

17   keep, that's how you know the ones that you're waiting

18   for a response from which are --

19         A.     I know -- yes.    I know by that, and I would
20   know by my grievance log.
21         Q.     And do you follow up with the department if

22   you haven't received a response within a certain time?

23         A.     Yes.
24         Q.     When would you follow up with the department?

25         A.     There's no set time frame.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 14 of 53
                  Examination by Ms. Sifuentes
                                                         Page 43


1          Q.    Under what circumstances would you follow up?

2          A.    After it's been 30 days or so, 45 days, I'll
3    give them a courtesy hi, I still haven't received in
4    response yet.
5          Q.    Do you send an e-mail or how do you give --

6          A.    I'll either call them or send an e-mail.
7          Q.    Did you follow up on a response of internal

8    affairs for Mr. Cobbs' grievance?

9          A.    I don't recall.
10         Q.    If you checked your e-mail, would you have a

11   record of following up by e-mail?

12         A.    Probably.   I don't know if I called them or
13   sent them an e-mail.    Generally with internal affairs, I
14   call them because they're so busy.
15         Q.    Are there any call logs or call records of

16   these follow-up calls?

17         A.    No.
18         Q.    Would you make any notations on the grievance

19   log regarding following up on a grievance?

20         A.    No.
21         Q.    Would you make any notes for yourself that

22   you have followed up, personal notes?

23         A.    Just depends on how long it's been.
24   Sometimes I'll write a sticky note and put it on the
25   grievance the day I called.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 15 of 53
                   Examination by Ms. Sifuentes
                                                            Page 44


1          Q.     And do you retain those notes?

2          A.     No.
3          Q.     So with respect to Mr. Cobbs' grievance dated

4    December 15th, 2017, you have no record related to any

5    follow-up for that grievance?

6          A.     No.
7          Q.     And you have no recollection whether you

8    followed up or not with regard --

9          A.     If I would have made multiple calls, I would
10   have put it in the grievance itself.
11         Q.     What do you mean by you would have put it in

12   the grievance itself?

13         A.     I would have made a notation in my response
14   that I attempted to get a response on these dates.
15   There are times when staff just won't answer a
16   grievance.   And so I will note that if I have to keep
17   hounding for a response.
18         Q.     I'm going to share an exhibit with you.    It's

19   the same exhibit we were looking at before, Exhibit 2.

20   It's another page from that exhibit.       Can you see the

21   document on the screen?

22         A.     Yes.
23         Q.     This was the page we were looking at

24   previously, correct, the offender's grievance with the

25   date December 15th, 2017, in the corner?



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 16 of 53
                  Examination by Ms. Sifuentes
                                                          Page 45


1          A.    Yes.
2          Q.    I'll so you -- I'm scrolling up to the

3    previous page in that same document, and it's titled

4    Grievance Officer's Report.    Can you see this?

5          A.    Yes.
6          Q.    And the date received, January 19, 2018?

7          A.    Correct.
8          Q.    And date of review May 25th, 2018?

9          A.    Correct.
10         Q.    And it has your name Tara Goins?

11         A.    Yes.
12         Q.    And your signature?

13         A.    Correct.
14         Q.    So this is your grievance report with respect

15   to Mr. Cobbs' grievance dated December 15th, 2017,

16   correct?

17         A.    Correct.
18         Q.    Where in the record would you have recorded

19   follow-ups with internal affairs?

20         A.    I would have put it before their response.
21   It would have been the first paragraph after the first
22   paragraph right before Lieutenant Durell's response.
23   That's where I would have put it.
24         Q.    So this grievance, the second paragraph says

25   Lieutenant Durell, internal affairs, response states



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 17 of 53
                   Examination by Ms. Sifuentes
                                                              Page 46


1    that all staff involved interviewed.       This is the

2    response you received from the internal affairs section?

3          A.     Correct.
4          Q.     And so if you had followed up, you would have

5    put it before that paragraph?

6          A.     Yes.    If I would have had followed up
7    multiple times, I would have put it before that
8    paragraph.
9          Q.     Okay.    And that's not in this report,

10   correct?

11         A.     Correct.
12         Q.     By that, I mean you didn't put in this report

13   that you had to follow up with internal affairs to

14   receive a response?

15         A.     Right.    I didn't have to follow up numerous
16   times to get a response from internal affairs.
17         Q.     Okay.    I'm going to stop sharing this

18   exhibit.   I'm going to show you a different exhibit so

19   bear with me a minute.     See the document on the screen?

20         A.     Excuse me?
21         Q.     Can you see the document?

22         A.     Yes.
23         Q.     Is my speaker okay?    Can you hear me?

24         A.     There was just some feedback going on.
25         Q.     Oh, sure.    Ms. Merz, can we mark this as



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8    Page 18 of 53
                   Examination by Ms. Sifuentes
                                                             Page 47


1    Exhibit No. 3, Offender's Grievance with a date 12/18/17

2    in the corner?

3                (Exhibit No. 3, Offender's Grievance, was

4    marked for identification.)

5          Q.    (By Ms. Sifuentes)       Miss Goins, you can read

6    the date here?     It says 12/18/17.

7          A.    Correct.
8          Q.    And can you read the offender's name?

9          A.    Yes.
10         Q.    Does it say Nathan Cobbs?

11         A.    Yes.
12         Q.    And a little bit in the middle of the form,

13   there's another date.     Can you read this date?

14         A.    Not clearly, no.
15         Q.    Yeah, it's a bit -- does this look like it

16   says 02/15?

17         A.    Yeah.    It looks like it says 02/15.
18         Q.    This one is a bit difficult to read.

19         A.    Yes.
20         Q.    Yeah, for me too.       February 15, we can read

21   that, that it's dated February 15?

22         A.    Yes.
23         Q.    And right here we have a stamp that says

24   received April 3rd, 2018?

25         A.    Yes.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 19 of 53
                    Examination by Ms. Sifuentes
                                                              Page 58


1          A.    What was the question again?
2          Q.    Did Mr. Cobbs submit this grievance two

3    months after the December 15th, 2017, assault being

4    grieved?

5          A.    So it looks like the end date of February
6    15th, and ARB received it on April 4th.
7          Q.    Uh-huh.

8          A.    So roughly, not quite two months.
9          Q.    Not quite two months.     But he sent this

10   grievance about two months, about two months after the

11   incident that he's complaining about?

12         A.    That he wrote it or that he sent it?
13         Q.    That he submitted it to you, the grievance

14   officer.

15         A.    Well, I can't read my date stamp, so I don't
16   know how long it was after he signed off on it that I
17   received it.
18         Q.    You're saying you know it was submitted to

19   the administrative review board in April 2018?

20         A.    Correct.   Correct.
21         Q.    But you have no idea when you received it?

22         A.    Well, I can't read the date stamp.      But I
23   would have sent a cover letter with it with the date on
24   there that I received it.
25         Q.    Oh, you would have sent a cover letter back



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 20 of 53
                     Examination by Ms. Sifuentes
                                                               Page 59


1    to the inmate.        Is that what you're saying?

2            A.     Yes.    Yes.
3            Q.     Let me see if I can show you that.      Just a

4    moment.      Okay.

5            A.     Yes.
6            Q.     Can you see this document?

7            A.     Yes.
8            Q.     And Ms. Merz, can we mark this Exhibit 6,

9    titled Illinois Department of Corrections?

10                  (Exhibit No. 6, Response to Grievant, was

11   marked for identification.)

12           Q.     (By Ms. Sifuentes)      Miss Goins, is this the

13   cover letter you're referring to concerning the

14   grievance that he dated February 15th?

15           A.     Correct.
16           Q.     And you dated this cover letter March 7th,

17   2018?

18           A.     Correct.
19           Q.     Would you have sent this shortly after

20   receiving Mr. Cobbs' grievance?

21           A.     It says on there the date received was 3/1 of
22   18.
23           Q.     So you received his grievance on March 1st,

24   2018?

25           A.     Correct.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 21 of 53
                   Examination by Ms. Sifuentes
                                                             Page 60


1          Q.     Okay.   So Mr. Cobbs dated his grievance

2    February 15th and you received it March 1st, 2018, a

3    couple weeks later?

4          A.     Correct.
5          Q.     So at the time that you wrote this cover

6    letter, you still had in your possession the previous

7    emergency grievance dated December 15, 2017; is that

8    correct?

9          A.     Correct.
10         Q.     So you could have compared the grievance that

11   you received on March 1st to Mr. Cobbs' previous

12   grievance?

13         A.     When I review the grievances, I don't go and
14   look to see the time frame if I've already received one
15   or not.    I received that grievance.     It was out of time
16   frame.    I sent it back to him letting him know that.
17         Q.     So you didn't look to see if there was

18   another grievance pending?

19         A.     No.
20         Q.     But you could have?

21         A.     I could have, yes.
22         Q.     Okay.   So you checked this line indicating

23   that the grievance is not submitted in the time frame in

24   Department Rule 504.     Therefore, the issue will not be

25   addressed further.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 22 of 53
                   Examination by Ms. Sifuentes
                                                               Page 61


1          A.     Correct.
2          Q.     And you wrote in 60-day time frame?

3          A.     Correct.
4          Q.     Why did you write in 60-day time frame?

5          A.     Because an inmate has 60 days to file a
6    grievance from the date of the incident.        And if he's
7    saying the incident happened on December 15th, I do
8    believe the 3/1 is past the 60-day time frame.
9          Q.     And what does this part mean, therefore, the

10   issues will not be addressed further?

11         A.     That issue with that grievance right there
12   will not be addressed.    That grievance will not be
13   addressed further, that specific one.
14         Q.     If the issue in this grievance is the same

15   issue from a previous grievance, could a reasonable

16   person assume that issue will not be addressed further

17   refers to the same issue?

18                MS. PATEL:   Object to the form of the

19   question.    Go ahead, Miss Goins.    You can answer the

20   question if Rachel is finished asking it.

21         A.     Can you repeat the question?
22         Q.     (By Ms. Sifuentes)     Sure.   No problem.   You

23   know, I'm going to ask a different question.        The issue

24   in Mr. Cobbs' February 15th grievance is the same issue

25   that was in his December 15th grievance; is that



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 23 of 53
                  Examination by Ms. Sifuentes
                                                              Page 62


1    correct?

2          A.    Yes.
3          Q.    Both grievances concerned an alleged

4    assaulted by three of six officers?

5          A.    Correct.
6          Q.    And this form tells Mr. Cobbs that the issue

7    in this specific grievance with not be addressed

8    further?

9          A.    That grievance will not be addressed further.
10         Q.    And that grievance referring to the February

11   15th grievance?

12         A.    Correct.
13         Q.    Could a reasonable inmate assume that issue

14   will not be addressed further means the assault?

15               MS. PATEL:   Objection.     Form of the question,

16   Miss Goins, you can answer if you know the answer.

17         A.    Well, I would assume that the inmate would
18   know that he had previously written a grievance within
19   the time frame and that this was a second grievance
20   which a duplicate grievance would not be addressed.        And
21   it's out of time frame to be addressed.
22         Q.    (By Ms. Sifuentes)      And what would you base

23   that assumption on?

24         A.    That he wrote a first grievance.        And if he
25   was to write me a request list asking about the



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 24 of 53
                    Examination by Ms. Sifuentes
                                                                   Page 63


1    grievance, his first grievance dated in December, I
2    would have sent him a memo back stating I am in receipt
3    of your grievance, would have given him the grievance
4    number and would inform him when it's been responded to,
5    he will receive a copy.
6            Q.    What is a request list -- is that what you

7    said?

8            A.    Yeah.   They can write request lists asking
9    for generalized questions and issues.
10           Q.    And they can write on the request list that

11   they are following up on a grievance?

12           A.    Correct.    They can also ask their counselor
13   too.
14           Q.    You mean the inmate can ask the correctional

15   counselor what the status is of their grievance?

16           A.    Yeah.   And generally the counselor will
17   either e-mail me or call me and ask me what the status
18   of the said grievance is.
19           Q.    Uh-huh.    Do you know who Mr. Cobbs' counselor

20   was at this time?

21           A.    No, I don't.
22           Q.    Okay.   Getting back to the request list, is

23   there a form for that request list?

24           A.    Yeah, it's a request list.        It's like a
25   rectangle piece of paper, and it's just information he



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 25 of 53
                   Examination by Ms. Sifuentes
                                                                 Page 64


1    fills out and what he requests.      So he can put I
2    submitted a grievance in December of 2017.          I was
3    inquiring the status of that grievance.
4                 And I would respond back to him I received
5    said grievance on whatever date I received it.         When it
6    is completed, you will receive a copy of it.
7          Q.     Okay.   One of the ways an inmate can follow

8    up on a grievance is the request list?

9          A.     Correct.
10         Q.     Another way an inmate can follow up on a

11   grievance is asking their correctional counselor?

12         A.     Correct.
13         Q.     Do inmates also follow up on their grievances

14   by filing duplicate grievances?

15         A.     Yes.
16         Q.     Is that a proper way to follow up on a

17   grievance?

18         A.     No.
19         Q.     But do you have the experience inmates

20   following up on their grievances improperly by

21   submitting duplicate grievances?

22         A.     Yes, they do duplicates.     They send requests.
23   They have counselors call.    They do all of them.
24         Q.     So they follow up in a variety of ways?

25         A.     Yes.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 26 of 53
                   Examination by Ms. Sifuentes
                                                             Page 65


1          Q.     Did you understand Mr. Cobbs to be following

2    up on his grievance when he submitted this grievance?

3          A.     No, I felt that he was submitting a whole new
4    grievance.
5          Q.     Why did you think he was writing a new

6    grievance?

7          A.     Because he put on there on the date of, I
8    think, December 15th.
9          Q.     I'm going to stop showing this document and

10   go back to the December 15th so you can see it.        And

11   that's the December 15th grievance; is that correct?

12   Can you see that?

13         A.     December 18th?
14         Q.     I'm sorry, I meant February 15th.

15         A.     Correct.
16         Q.     That's my fault.   I apologize for that.    This

17   is the February 15th grievance, Exhibit 3, and you said

18   you thought this was a new grievance?

19         A.     Yes, that he was filing a new grievance on
20   this issue.
21         Q.     A new grievance on the same issue as his

22   previous grievance?

23         A.     Well, I didn't know at that time that he had
24   a previous grievance in.      That's because I don't
25   double-check that.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8     Page 27 of 53
                   Examination by Ms. Sifuentes
                                                                Page 66


1          Q.     I see.    You thought this was a new grievance

2    about a December 15th, 2017, assault?

3          A.     Correct.
4          Q.     Okay.    I'm just checking the time.       It's been

5    about two hours.      Would you like to take a break, or are

6    you okay with continuing?

7          A.     I'm fine.    I'm good.
8          Q.     Okay.    I'm going to stop sharing this

9    document and go back to a previous exhibit.           This is

10   Exhibit 1 [sic] which we were looking at before.          It is

11   your report you dated January 19, 2018, date of review

12   May 25th, 2018.      Do you see this document?

13         A.     Yes.
14         Q.     So this report was on Mr. Cobbs' first

15   grievance?

16         A.     Correct.
17         Q.     Okay.    And that grievance was the next page

18   of this same document, so that was the grievance he

19   dated December 15th 2017?

20         A.     Correct.
21         Q.     I'm sorry.    I mean, the events were allegedly

22   on December 15th, 2017?

23         A.     Yeah.    That's the grievance that's hard to
24   read, but the date at top he has December 15th.
25         Q.     Right.    And he dated it down here



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 28 of 53
                    Examination by Ms. Sifuentes
                                                             Page 67


1    December 18th?

2            A.    Yeah.   That's hard to read also still.
3            Q.    Yeah.

4            A.    Yeah.
5            Q.    This is the grievance that the warden

6    designated an emergency on January 18, 2018?

7            A.    Correct.
8            Q.    Okay.   And you responded to this grievance

9    with the grievance officer's report, date of review May

10   25th, 2018?

11           A.    Correct.
12           Q.    And we have here date received January 19,

13   2018?

14           A.    Yeah.   It looks like it.      Yes.
15           Q.    What does this date received refer to?

16           A.    That's the date I got it back from the
17   warden's office.
18           Q.    All right.    So the time between the date you

19   got it back from the warden's office and the date of

20   review, how long is that?

21           A.    Almost a little over four months.
22           Q.    Uh-huh.    And do you know why it took four

23   months to respond to the emergency grievance of

24   Mr. Cobbs?

25           A.    As I stated earlier, I sent it to internal



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 29 of 53
                    Examination by Ms. Sifuentes
                                                               Page 68


1    affairs, and I was waiting for them to get me an answer
2    back.
3            Q.    Uh-huh.    An emergency grievance, is that

4    supposed to be an expedited review of the grievance?

5            A.    It says expedited, but there is no time
6    frame.
7            Q.    Would you consider four months to be

8    expedited review of the grievance?

9                  MS. PATEL:    Objection.     Form of the question.

10   You can answer.

11           A.    If that's how long it took for internal
12   affairs to investigate the incident.
13           Q.    (By Ms. Sifuentes)       What did internal affairs

14   do to investigate the incident?

15           A.    I'm not privy to that information.
16           Q.    Did they provide you a response?

17           A.    The response that I provided is the response
18   that they gave me.
19           Q.    Okay.   Is that this second page of the

20   grievance that begins Lieutenant Durell, internal

21   affairs?

22           A.    Correct.
23           Q.    So this paragraph is the response that was

24   given to you by internal affairs?

25           A.    Correct.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-8    Page 30 of 53
                   Examination by Ms. Sifuentes
                                                                Page 69


1           Q.    And so what is the response that was given to

2    you?

3           A.    You want me to read it?
4           Q.    Sure, if you can read it.        Are you able to

5    see?

6           A.    Yeah.   Lieutenant Durell, internal affairs,
7    response states that all staff involved interviewed.
8    All allegations were denied.          Offender Cobbs refused
9    medical treatment for self-inflicted wounds.           Cobbs was
10   placed in IS and was upset over allegations of pending
11   charges.    Allegations are unsubstantiated.
12          Q.    Okay.   And then what does the next paragraph

13   say?

14          A.    Inmate Cobbs interviewed by this grievance
15   officer, states he does not have anything more to state
16   about this incident, that nothing has happened since.
17          Q.    And so you wrote this section regarding

18   interviewing Mr. Cobbs; is that correct?

19          A.    Correct.
20          Q.    When did you next see Mr. Cobbs?

21          A.    After internal affairs was done with their
22   investigation.
23          Q.    So it was after you received the response

24   from internal affairs when you interviewed Mr. Cobbs

25   yourself?



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 31 of 53
                    Examination by Ms. Sifuentes
                                                                Page 70


1            A.    Correct.
2            Q.    Why did you take that step, interview

3    Mr. Cobbs, I mean?

4            A.    It's an administrative directive that I must
5    interview him.
6            Q.    And why did you wait until after you had a

7    response from internal affairs?

8            A.    That way I knew the investigation was
9    completed by internal affairs.
10           Q.    What date did you interview Mr. Cobbs?

11           A.    I don't have a date on there.        I don't know.
12           Q.    What did you say to Mr. Cobbs?

13           A.    I don't know specifically what I said to him.
14   But I would have said something like I have your
15   grievance concerning staff conduct with the staff
16   involved.     Do you have anything further to say?       Has
17   anything happened to you since then concerning the staff
18   members?
19           Q.    Would you have told him about -- I'll start

20   over.    Did you tell Mr. Cobbs what internal affairs told

21   you regarding their investigation?

22           A.    No.   That would be on the grievance response
23   that he would get back.
24           Q.    Would you have told him whether his grievance

25   would be granted or denied?



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 32 of 53
                  Examination by Ms. Sifuentes
                                                            Page 71


1          A.    No.   All I told him was that I am in receipt
2    of his grievance concerning staff conduct with the staff
3    involved and asked him if he has anything further to say
4    or if anything has happened to him since concerning the
5    staff members.
6          Q.    Would you have told him whether or not he was

7    going to receive a response?

8          A.    Yes, if I get the response typed up, he will
9    get a copy back.
10         Q.    You would told him that once you get the

11   response typed up, he will get a copy back?

12         A.    That he would get a copy in the mail, yes.
13         Q.    Okay.   And at the bottom of the document,

14   there's a recommendation section.       Is this your

15   recommendation concerning the grievance?

16         A.    It is based on my recommendation concerning
17   his relief requested.
18         Q.    Sorry, did you say his release or his relief?

19         A.    Relief requested.
20         Q.    Okay.   This would have been a recommendation

21   on the relief that Mr. Cobbs requested in his grievance?

22         A.    Correct.
23         Q.    And what was your recommendation in regards

24   to that request?

25         A.    Well, he requested to file criminal charges



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 33 of 53
                  Examination by Ms. Sifuentes
                                                            Page 72


1    on staff and to be transferred.      Both of those are out
2    of my jurisdiction, so I considered his grievance to be
3    moot, which means there's nothing more I can do with it.
4          Q.    Okay.    And do you have to speak to the

5    officers involved about the grievance?

6          A.    No.    That one would have went to internal
7    affairs, and they would have handled the investigation.
8          Q.    And the response you receive from internal

9    affairs, is that a written response?

10         A.    Yes.
11         Q.    And do you ask questions about the response?

12         A.    No.
13         Q.    Okay.    When you completed your report on May

14   25th, 2018, what did you do with it?

15         A.    Once I completed my portion, then I sent it
16   down to either -- in this case, the warden's office for
17   the warden to make his determination.
18         Q.    Okay.    And how do you send it to the warden's

19   office?

20         A.    I take it to his office personally.
21         Q.    Okay.    And what happens once you've given

22   your report to the warden?

23         A.    He makes his recommendation, signs his name,
24   dates it, and then his office brings that grievance back
25   to me to process.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 34 of 53
                   Examination by Ms. Sifuentes
                                                          Page 73


1          Q.    Okay.    I'm going to share the same exhibit

2    with you again.     This report that says chief

3    administrative officer's response, is that the response

4    to your report?

5          A.    Correct.
6          Q.    And it's dated May 25th, 2018?

7          A.    Correct.
8          Q.    And he has checked the box I concur?

9          A.    Correct.
10         Q.    So he agreed with your recommendation?

11         A.    Correct.
12         Q.    And then he signed and dated the response?

13         A.    Correct.
14         Q.    So you would have received this response from

15   the warden?

16         A.    Correct.
17         Q.    And I think I missed, how would he get that

18   response to you?

19         A.    Generally, either his secretary would walk
20   them down to my office, or if I happened to be in his
21   office, they would hand them to me.
22         Q.    Okay.    And do you remember receiving this

23   response, this specific response regarding Mr. Cobbs'

24   grievance from the warden?

25         A.    I'd have to look at my grievance log.    If the



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 35 of 53
                    Examination by Ms. Sifuentes
                                                                Page 74


1    grievance log was completed then yes, I would have
2    received it.
3          Q.     So once you received a response, you log it

4    on your grievance log?

5          A.     Correct.
6          Q.     And then what do you do with it after you log

7    it on your grievance log?

8          A.     I have clerical that would make the copies
9    and send a copy to the inmate, and the original would go
10   in his master file.
11         Q.     So you would have given it to a clerical

12   staff to make copies and file them?

13         A.     Correct.
14         Q.     And would the clerical staff have also sent

15   the response to Mr. Cobbs?

16         A.     Yes.    They'd be the ones that send the copy
17   to him.
18         Q.     And how do they give it to him?

19         A.     Through institutional mail.
20         Q.     Okay.    So you did not mail this response to

21   Mr. Cobbs?

22         A.     I would only mail them if we didn't have any
23   clerical there for the day.     We had one clerical.       If
24   that person was gone, then I would have.        It would
25   either be me or clerical.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 36 of 53
                    Examination by Ms. Sifuentes
                                                             Page 75


1          Q.     So this specific response to Mr. Cobbs, the

2    May 2018, do you remember if it was you or clerical?

3          A.     If you scroll up to the top of that page
4    right there, this is what looks like it's 3/8 something.
5          Q.     Yes.   This is what you need to see

6    (indicating)?

7          A.     Yeah, right there.
8          Q.     Uh-huh.   I see what looks like maybe 3 30 --

9          A.     Yeah, with all the writing in there, I don't
10   know if that's my writing or if that is clerical's
11   handwriting.
12         Q.     I see.    So what you're saying --

13         A.     At the time he would have lived in it looks
14   like at 3A30 and they would have folded that grievance
15   up to where 3A30 and his name was showing and put it in
16   an institutional mailbox to him.
17         Q.     So this response has a notation of the cell

18   and wing he would have been housed at.        Is that what you

19   mean here?

20         A.     Yes.   He was residing in 3A30.
21                (Reporter clarifies.)
22         Q.     I said this response to Mr. Cobbs' grievance

23   contains a notation of 3A30, which is the cell and wing

24   that he was housed at.     Miss Goins, you can answer that

25   question.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 37 of 53
                   Examination by Ms. Sifuentes
                                                                Page 76


1          A.     Yes, he resided in 3A30 at the time that
2    grievance was sent back.
3          Q.     So the person that sent the response to him

4    wrote his location information on the grievance?

5          A.     Correct.
6          Q.     And you can't tell if this person was you or

7    someone else?

8          A.     Not with all the other lettering on there, I
9    can't tell.
10         Q.     You can't read the handwriting?

11         A.     No.
12         Q.     And you don't remember if it was you or

13   someone else?

14         A.     No, I don't.
15         Q.     Okay.   I'm going to show you a different

16   document.    Bear with me for a second.      Actually, before

17   I do this, are you okay with continuing, or do you need

18   a break?

19         A.     No, I'm fine.
20         Q.     Okay.   And it's kind of getting close to

21   lunch, so we can talk about that in a minute.        I'm

22   showing you a document on the screen.        It's Offender's

23   Grievance is the title.      And, Ms. Merz, I think we're on

24   Exhibit 7 if we could so mark it.

25                (Exhibit No. 7, Offender's Grievance, was



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 38 of 53
                  Examination by Ms. Sifuentes
                                                             Page 80


1    officer's stamp?

2          A.    Correct.
3          Q.    And I'm scrolling down.      This page is

4    Mr. Cobbs' writing but there's no stamp?

5          A.    Uh-huh.    Correct.
6          Q.    And this was another page he's included.

7    There's no warden response or stamp?

8          A.    Correct.
9          Q.    And this is another page he's included, and

10   there's no warden's response or stamp?

11         A.    Correct.
12         Q.    So you don't recall receiving this grievance?

13         A.    If I would have received it, there would be a
14   date stamp on there or some type of date from the
15   grievance office.
16         Q.    Uh-huh.    But you understand Mr. Cobbs to be

17   saying that he never received the response from you on

18   his previous grievance?

19         A.    This is the first time -- I mean, like I
20   said, I didn't log that grievance in.        I don't have a
21   date stamp, so I wasn't aware that he did not receive a
22   copy of his grievance.
23         Q.    Uh-huh.    This is the first time, meaning

24   during this deposition we're talking about right now,

25   this is the first time you have heard --



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 39 of 53
                   Examination by Ms. Sifuentes
                                                                Page 81


1          A.     Unless it was in the paperwork that was sent
2    to me.    If I would have received that back in August
3    when he wrote it, I would have put a date stamp on it.
4    It would have been sent to the warden due to the fact
5    that it was marked emergency by the inmate.
6          Q.     Okay.    So I should probably finish my

7    question before you answer so that we're a hundred

8    percent clear what we're talking about.        So you're

9    saying you did not receive this grievance from

10   Mr. Cobbs?

11         A.     Correct.
12         Q.     Because you would have stamped it and sent it

13   to the warden if you had received it?

14         A.     Correct.
15         Q.     And did you ever hear from Mr. Cobbs that he

16   did not receive a response to his grievance?

17         A.     I don't recall.
18         Q.     Okay.

19         A.     I don't log that.
20         Q.     You don't log whether he received a response

21   or not?

22         A.     If they say they didn't receive a response,
23   generally what would happen would be the records office
24   or myself would make a copy of the grievance again and
25   send it to him.      I don't know if that was done.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 40 of 53
                  Examination by Ms. Sifuentes
                                                           Page 82


1          Q.    Okay.   I'm going to stop showing this

2    document and show you another.      Miss Goins, are you able

3    to see this document titled Cumulative Counseling

4    Summary?

5          A.    Correct.
6          Q.    Ms. Merz, can you mark this as Exhibit No. 8?

7                (Exhibit No. 8, Cumulative Counseling

8    Summary, was marked for identification.)

9          Q.    (By Ms. Sifuentes)      Miss Goins, the

10   Cumulative Counseling Summary has Mr. Nathan Cobbs' name

11   on it, correct?

12         A.    Correct.
13         Q.    So it's a summary referring to Mr. Cobbs?

14         A.    Correct.
15         Q.    And underneath his name, it says

16   counselor/agent name, Beswick, Matthew?

17         A.    Correct.
18         Q.    So is this Mr. Cobbs' correctional counselor

19   at the time of this summary?

20         A.    No.   If you look down where it says staff
21   title over to the right, where all those names are, that
22   would have been who the counselor was at the time if it
23   says face to face.
24         Q.    Okay.   So, for example, in this first row it

25   says face to face Evans, Bryan, correctional counselor.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-8   Page 41 of 53
                    Examination by Ms. Sifuentes
                                                                Page 89


1            A.    Internal affairs says that his allegations
2    were unsubstantiated.       Therefore, I had nowhere to go.
3    I mooted it because I can't allow him to press charges.
4    I can't give him a transfer.
5            Q.    What would have happened if internal affairs

6    had said the allegations were substantiated?

7                  MS. PATEL:    Objection.     Foundation.   Miss

8    Goins, you can answer the question if you know the

9    answer.

10           A.    I don't know.    I would assume that there
11   would have been -- I don't know what happens in internal
12   affairs.     So I don't know what -- if they found staff
13   neglect, I don't know what they would have done after
14   that.
15           Q.    (By Ms. Sifuentes)       Have you ever received a

16   grievance where internal affairs tells you that

17   allegations of excessive force were substantiated?

18           A.    No.   I have received stuff back saying that
19   this is still pending an investigation.           They don't let
20   me know if they send it to an outside source to be
21   investigated or not.
22           Q.    You understand that sometimes internal

23   affairs sends matters to be investigated by outside

24   sources?

25           A.    Sometimes, yes.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 42 of 53
                   Examination by Ms. Sifuentes
                                                            Page 90


1          Q.    What do they tell you when that happens?

2          A.    That it's being investigated.
3          Q.    Okay.    Would you have made a recommendation

4    that Mr. Cobbs be transferred depending on the internal

5    affairs result?

6          A.    Depending on what they would have said in
7    their response.     But again, that's really not up to me.
8    That would be up to the warden.
9          Q.    But you could make a recommendation for a

10   transfer --

11         A.    I've never made a -- I've never made a
12   recommendation to be transferred on a grievance.       If you
13   see under my responses, there's a CAO's response.       He
14   can either concur, not concur or remand back.       He has
15   the power to override anything I say.
16         Q.    Has the CAO ever not concurred with your

17   recommendation?

18         A.    Yes.
19         Q.    In what circumstances?

20         A.    There's times where he may remand it back for
21   additional information.
22         Q.    And then what happens when he remands it back

23   for additional information?

24         A.    So then what I do is I will copy the inmate's
25   grievance again.     I would copy the DOC 0047, which is my



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 43 of 53
                   Examination by Ms. Sifuentes
                                                          Page 91


1    recommendation, along with the warden's signature.     I
2    will highlight the action that he took, so a remand
3    back, and he generally will put in there what he needs.
4          Q.    And then do you prepare another report and --

5          A.    Yeah.   So I keep the original one with it.
6    And then on my second one at the bottom, I'll just put
7    like an addendum, that was remanded back for CAO for
8    additional authorization or information and then go on
9    to put what the response was.
10         Q.    And then do you make another recommendation

11   at that point?

12         A.    Yes.
13         Q.    And when you make your second recommendation

14   or subsequent recommendation, the CAO can either concur,

15   not concur or remand it again?

16         A.    Correct.
17         Q.    Has the CAO ever not concurred with your

18   recommendation?

19         A.    I don't know.   I don't think so, but I really
20   don't know.
21         Q.    Why don't you know?

22         A.    I've been there since 2005 and I just don't
23   recall 15 years of grievances.
24               MS. PATEL:   Rachel, were you asking if the

25   warden did not concur after the second subsequent



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-8   Page 44 of 53
                   Examination by Ms. Sifuentes
                                                                 Page 92


1    recommendation or the first recommendation?

2                 MS. SIFUENTES:    I'm asking ever.

3                 MS. PATEL:    Okay.

4           Q.    (By Ms. Sifuentes)       Has the warden ever not

5    concurred with one of your recommendations?

6           A.    I don't know.    If he didn't concur, he would
7    put why he didn't concur and what steps need to be
8    taken.
9           Q.    When you say you don't know, do you mean that

10   you just don't remember him ever not concurring with

11   you?

12          A.    I think there's so many wardens here that I
13   just don't -- off the top of my head, I do not recall if
14   he's never concurred, never not concurred.            I'm sorry.
15          Q.    I see.    So you don't recall if Warden Watson

16   has ever not concurred with one of your recommendations?

17          A.    I can't recall if any warden since 2005 has
18   not concurred with any of my recommendations.            Mine is
19   just a recommendation.      He has the power to do whatever
20   he wants.
21          Q.    You don't recall any instances where they

22   have not concurred with you, though?

23          A.    No.   Usually, they'll just remand them back
24   for additional information.
25          Q.    Uh-huh.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 45 of 53
                    Examination by Ms. Sifuentes
                                                            Page 93


1          A.     But as far as the warden specifically not
2    concurring, I don't recall.
3          Q.     Uh-huh.   And you said if he didn't concur, he

4    would write the reason why --

5          A.     Yes.
6          Q.     -- in that response?

7          A.     Yes.
8          Q.     And usually that would be to get more

9    information?

10         A.     I would assume, yes, or if he didn't like
11   somebody's response or, you know, just for example say
12   it was health care.     Health care says he'll be seen on
13   September 20th.     And then the warden will say no, I want
14   him seen today.     So he can override that.
15         Q.     Uh-huh.   I understand.    Have you ever made a

16   recommendation that a grievance be upheld or partially

17   upheld where the inmate complains of excessive force?

18         A.     I don't believe so.
19         Q.     Have you ever made a recommendation where --

20   sorry -- have you ever made a recommendation where a

21   grievance is upheld or partially upheld where the inmate

22   complains that he was beaten and staff did not give him

23   treatment?

24         A.     If in his grievance he said he did not
25   receive treatment, I would get in contact with health



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 46 of 53
                    Examination by Ms. Sifuentes
                                                              Page 94


1    care, and then they would tell me if he was seen on that
2    date or shortly thereafter for any injuries.
3          Q.    Okay.   We talked about sending the response

4    to Mr. Cobbs' grievances.    I'd like to get back to that

5    for a minute.    You mentioned you have clerical staff

6    that assists you with responding to grievances?

7          A.    They don't respond.     They copy and mail them
8    to the inmates.
9          Q.    The clerical staff makes copies of the

10   grievance responses and files them or mails them to

11   assist you?

12         A.    Correct.   So once I complete a grievance, the
13   inmate's grievance, original grievance with my original
14   response are given to clerical.      They make a copy.    The
15   copy goes to the inmate.    The original goes to his
16   master file.
17         Q.    Who is -- do you remember the clerical person

18   who helped you Mr. Cobbs' grievance?

19         A.    I don't believe so, not at the moment, no.
20         Q.    Do you remember the clerical person who was

21   working with you in May 2018?

22         A.    We had some clerical come and go.       So we're
23   currently without any, so I'm really not sure who at
24   that time it was.    I mean, it could be -- I mean, we can
25   find that information out, because they were assigned to



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 47 of 53
                  Examination by Ms. Sifuentes
                                                               Page 95


1    clinical services.
2          Q.    Got it.   Okay.    And then we also talked about

3    when you receive grievances either from the box or from

4    an inmate or from the warden.       I'd like to return to

5    that for just a second.     You mentioned that you stamp

6    grievances with a received stamp; is that correct?

7          A.    Well, it just depends.      If it's an oral
8    grievance, that's going to be answered by the counselor.
9    It does not -- it didn't get a date stamp.          If would
10   just be written in on the date received and forwarded to
11   the counselor.     If it was an emergency, if it's PREA, if
12   it's already been addressed by the counselor or the
13   result was discipline, then yes, I would date stamp that
14   as receiving it at the grievance officer level.
15         Q.    So if you receive a grievance that is

16   indicated by the inmate as emergency, you always stamp

17   it with a received stamp?

18         A.    Yes.
19         Q.    And who has access to the --

20         A.    Well, no.    No.   Can I rephrase that?
21         Q.    Yes, of course.    Clarify.

22         A.    If it's going to go to the warden to be
23   processed, it's not date stamped.       If it is on a time
24   frame, if he didn't put all the components in of a
25   grievance and it needs to be sent back to him, I date



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 48 of 53
                  Examination by Ms. Sifuentes
                                                            Page 103


1                MS. SIFUENTES:   I understand.      I'll ask some

2    targeted questions.

3          Q.    (By Ms. Sifuentes)      Miss Goins, were you

4    aware of an investigation by internal affairs into

5    another inmate's death around the same time that you

6    sent Mr. Cobbs' grievance for investigation by internal

7    affairs?

8                MS. PATEL:   I will object to the question.

9    Form and foundation and because this is a discovery

10   deposition regarding Mr. Cobbs.      Mr. Goins, if you can

11   answer, you may respond.

12         A.    No.
13         Q.    (By Ms. Sifuentes)      And you mentioned that

14   you can follow up with internal affairs when they

15   haven't responded to your request for information; is

16   that correct?

17         A.    Correct.
18         Q.    Why didn't you follow up with regards to

19   Mr. Cobbs investigation?

20         A.    I don't know if I followed up or not.
21   Generally, what I would do is say hey, it's been 30,
22   45 days.   I haven't received a response yet.       I need to
23   get a response to that grievance.
24         Q.    Okay.   Now, you said that you sent Mr. Cobbs'

25   grievance to internal affairs shortly after you received



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 49 of 53
                   Examination by Ms. Sifuentes
                                                              Page 104


1    it back from the warden, correct?

2          A.     Correct.
3          Q.     And you received the response back from the

4    warden on January 19th, 2018?

5          A.     If that's what my date received says.        I
6    don't have that paperwork in front of me.
7          Q.     That's fair.   I can show it to you in just a

8    second.    I think we marked this Exhibit 1.        This is your

9    grievance report on Mr. Cobbs' grievance, and this is

10   the date received, correct, January 19th, 2018?

11         A.     Correct.
12         Q.     So this is when you received Mr. Cobbs'

13   grievance back from the warden for emergency processing,

14   correct?

15         A.     Correct.
16         Q.     And you sent it to internal affairs shortly

17   thereafter?

18         A.     Yeah.   Subsequently that day or if it's on a
19   Friday, it might not be till Monday, depending on what
20   time I get it back from the warden's office.
21         Q.     Within a couple of days of receiving it from

22   the warden, you would have sent it to internal affairs?

23         A.     Correct.
24         Q.     So in January 2018?

25         A.     Correct.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 50 of 53
                  Examination by Ms. Sifuentes
                                                           Page 105


1          Q.    And I believe earlier you said you would have

2    written this report shortly after receiving a response

3    from internal affairs?

4          A.    Yes, I would have interviewed the inmate
5    after I got the response back.
6          Q.    Okay.   You would have interviewed Mr. Cobbs

7    after you received the response from internal affairs?

8          A.    Correct.
9          Q.    Shortly thereafter?

10         A.    Correct.
11         Q.    And you interviewed Mr. Cobbs in May 2018?

12         A.    Yes, it would have been.      That's when I
13   answered the grievance was May 25th, it looks like.
14         Q.    So you would have received the response from

15   internal affairs in May 2018?

16         A.    Yeah.   I would say yes.     I mean, I don't have
17   that specific date on which they sent it to me.
18         Q.    Do you have any records of when you receive

19   responses from internal affairs on these grievances?

20         A.    No.
21         Q.    But you think it would have been shortly

22   after you interviewed Mr. Cobbs and prepared this

23   report?

24         A.    Correct.
25         Q.    So you sent the grievance to internal affairs



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 51 of 53
                  Examination by Ms. Sifuentes
                                                          Page 106


1    for review in January 2018, and you received the

2    response sometime in May 2018?

3          A.    Correct.
4          Q.    Typically -- no, let me start over.     How long

5    of a time is that?     Just a few months, right, a few

6    months before you received a response from internal

7    affairs?

8          A.    Correct.
9          Q.    Typically, would you check in after two,

10   three months or more has passed to get a response from

11   internal affairs?

12         A.    I don't have a set date on when I would check
13   in with anybody on an emergency grievance.
14         Q.    Uh-huh.    But you sometimes do check in?

15         A.    Yes.
16         Q.    Why do you check in?

17         A.    Just to let them know I'm needing a response
18   to get that grievance completed.
19         Q.    And why do you need to -- what are the

20   circumstances where you are asking for a response?

21         A.    Because I see that I haven't gotten a
22   response back from the department in which I sent it to.
23   So I give them a courtesy call saying, hey, I need this
24   grievance responded to so I can complete my portion of
25   the grievance.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 52 of 53
             Further Examination by Ms. Sifuentes
                                                          Page 114


1               (Reporter clarifies transcript orders.)

2               MS. SIFUENTES:    Yes.    Can I have my assistant

3    contact Pohlman?

4               MS. PATEL:    PDF with exhibits.

5               (Whereupon, signature was waived, and the

6    witness was excused at 12:44 p.m.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                 PohlmanUSA Court Reporting
              (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-8   Page 53 of 53
                                                         Page 115


1                           CERTIFICATE

2
                I, SHERRIE L. MERZ, Registered Diplomate
3    Reporter, Certified Shorthand Reporter and Certified
     Court Reporter, do hereby certify that there appeared
4    before me by video conference,

5                           TARA GOINS,

6    who was by me first duly sworn to testify to the truth
     and nothing but the truth of all knowledge touching and
7    concerning the matters in controversy in this cause;
     that the witness was thereupon carefully examined under
8    oath and said examination was reduced to writing by me;
     and that this deposition is a true and correct record of
9    the testimony given by the witness.

10
                I further certify that I am neither attorney
11   nor counsel for nor related nor employed by any of the
     parties to the action in which this deposition is taken;
12   further, that I am not a relative or employee of any
     attorney or counsel employed by the parties hereto or
13   financially interested in this action.

14
                IN WITNESS WHEREOF, I have hereunto
15   subscribed my name this 17th day of September, 2020.

16

17
                          ________________________________
18                        SHERRIE L. MERZ, RDR, CSR, CCR

19

20

21

22

23

24

25



                 PohlmanUSA Court Reporting
              (877) 421-0099    PohlmanUSA.com
